Order entered November 19, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00163-CR

                            JOSE ANTONIO PEREZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-71985-U

                                          ORDER
         The Court GRANTS appellant’s November 16, 2015 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within SEVEN (7) DAYS from the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE